Citation Nr: 0909672	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-24 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for service-connected epilepsy residuals from head 
trauma. 

2.  Entitlement to service connection for a gastric ulcer as 
secondary to the service-connected epilepsy residuals from 
head trauma.

3.  Entitlement to service connection for a kidney 
disability.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to 
April 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision in which 
the RO, inter alia, continued the Veteran's 30 percent rating 
for a history of epilepsy residuals from head trauma, denied 
service connection for a gastric ulcer disability and denied 
the claim for a TDIU.  The Veteran filed a notice of 
disagreement (NOD) in January 2007, and the RO issued a 
statement of the case (SOC) in July 2007.  The Veteran filed 
a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in August 2007. 

In March 2008, additional medical evidence consisting of VA 
medical records dated from March 2006 to November 2008 was 
associated with the claims file.  In reviewing the additional 
records, the Board notes that they reflect the Veteran's 
continued complaints of headaches; therefore, the records 
contain the same information concerning the nature and 
severity of the Veteran's service-connected disability on 
appeal that the RO has already considered.  Thus, while the 
evidence was not accompanied by a signed waiver of RO 
consideration of the evidence, a remand of this matter for 
such consideration is unnecessary.  See 38 C.F.R. 
§ 20.1304 (2008). 

The Board's decision denying an increased rating in excess of 
30 percent for a history of epilepsy residuals from head 
trauma is set forth below.  The remaining matters are 
addressed in the remand following the order; those matters 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.    


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue of rating epilepsy residuals from head 
trauma has been accomplished.

2.  The Veteran's service-connected epilepsy residuals from 
head trauma disability has not for any period of increased 
rating claim resulted in at least one major seizure in the 
last six months or two in the last year; or averaging at 
least five to eight minor seizures weekly; or resulted in a 
diagnosis of multi-infarct dementia or any other findings 
needed to support a higher schedular rating


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent 
for epilepsy residuals from head trauma have not been met for 
any period of increased rating claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.124a, 4.130, Diagnostic 
Codes 8914-9304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Notice 
requirements under the VCAA essentially require VA to notify 
a claimant of any evidence that is necessary to substantiate 
the claim(s), as well as the evidence that VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  The Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request that a 
claimant provide any pertinent evidence in his or her 
possession.  

The United States Court of Appeals for Veterans Claims held 
that, in rating cases, VA must notify the claimant that, to 
substantiate a claim for an increased rating: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO); however, the VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  In this appeal, 
a pre-rating letter dated in February 2006 provided notice to 
the Veteran regarding what information and evidence was 
needed to substantiate the claim for an increased rating for 
his history of epilepsy residuals from head trauma 
disability, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The February 2006 letter also 
notified the Veteran that he could send VA information that 
pertained to his claim.  

A January 2007 post-rating letter also provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  After issuance of the 
January 2007 letter, and opportunity for the Veteran to 
respond, the July 2007 SOC reflects readjudication of the 
claim; hence, the Veteran is not shown to be prejudiced by 
the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

As regards the requirements of Vazquez-Flores, the Board 
finds that the February 2006 and January 2007 VCAA letters, 
which informed the Veteran of the information and evidence 
necessary to substantiate his claim for an increased rating 
and explained how disability ratings are determined, read 
together with the July 2007 SOC, which included the pertinent 
rating criteria, satisfies the VCAA notice requirements for 
increased ratings.  

Moreover, to whatever extent the aforementioned letters may 
be deficient in meeting the VCAA notice  requirements, the 
claims file reflects that the Veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claim for an increased rating for epilepsy residuals from 
head trauma.  Indeed, the Veteran's August 2007 substantive 
appeal included his argument that he is entitled to a higher 
rating for his epilepsy residuals from head trauma disability 
because the symptoms of this disability are more severe as 
they were adversely affected his employment and social 
activities.  Consequently, any error or omission in this 
regard was "cured by actual knowledge on the part of the 
claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir 2007).

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the record also reflects that VA has made reasonable 
efforts to obtain or to assist in obtaining all relevant 
records pertinent to the claim for an increased rating for 
the Veteran's history of epilepsy residuals from head trauma 
disability.  Pertinent objective evidence associated with the 
claims file includes post-service VA outpatient treatment 
(VAOPT) records, and reports of a March 2006 VA examination.  
As explained below, the record does not present a basis for 
further examination of the Veteran's history of epilepsy 
residuals from head trauma disability.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran.  For these reasons, the 
Board finds that the duties to notify and assist the Veteran 
imposed by the VCAA have been satisfied.  

II.  Increased Rating Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 
4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

The 30 percent schedular rating for the Veteran's history of 
epilepsy residuals from head trauma disability has been 
assigned under Diagnostic Codes 8914-9304, and has been in 
effect from April 1970.  Hyphenated diagnostic codes are used 
when a rating under one code requires use of an additional 
diagnostic code to identify the basis for the rating 
assigned.  38 C.F.R. § 4.27 (2008). The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's history of epilepsy residuals from head trauma 
is currently, in part, rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8914 (epilepsy).  Diagnostic Code 8914 is 
deemed by the Board to be the most appropriate for rating 
this disability as all epilepsies are rated under the same 
criteria in the rating schedule.  Accordingly, the Veteran's 
disability will continue to be rated, in part, under 
Diagnostic Code 8914. 

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  See 38 C.F.R. § 4.121 (2008).

All epilepsies are rated under the General Rating Formula for 
Major and Minor Epileptic Seizures.  38 C.F.R. § 4.124.  
Under the General Rating Formula for Major and Minor 
Epileptic Seizures, a 100 percent rating is warranted for 
averaging at least 1 major seizure per month during the 
preceding year.  An 80 percent rating is warranted for 
averaging at least 1 major seizure in 3 months over the prior 
year, or more than 10 minor seizures weekly.  A 60 percent 
rating is warranted for averaging at least 1 major seizure in 
4 months over the prior year, or 9-10 minor seizures per 
week.  A 40 percent evaluation is assignable when there is 
evidence of at least one major seizure in the last six months 
or two in the last year; or averaging at least five to eight 
minor seizures weekly.  A 20 percent rating is warranted for 
one major seizure during the preceding two years or two minor 
seizures during the preceding six months.  A 10 percent 
rating is warranted for a confirmed diagnosis of epilepsy 
with a history of seizures.  38 C.F.R. § 4.124a, Diagnostic 
Code 8914.

A major seizure is characterized by the generalized tonic- 
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associates with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements o f the arms, trunk, or head or sudden loss 
of postural control.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8911, Notes (1) and (2).

Diagnostic Code 9304 evaluates dementia due to head trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a.  Under Diagnostic 
Code 9304, a minimum compensable 10 percent rating is 
assigned where the diagnosed mental condition caused 
occupational and social impairment due to mild or transient 
symptoms which decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.  

A 30 percent rating is warranted if there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9304.

After a review of all the evidence of record, including the 
Veteran's various reports of symptoms he experienced, the 
Board finds that the criteria for the assignment of a rating 
greater than 30 percent for the Veteran's history of epilepsy 
residuals from head trauma disability have not been met at 
any time pertinent to the increased rating appeal.

The evidence shows that in October 2005 the Veteran presented 
to the Northampton VA Medical Center (VAMC) with complaints 
of headaches.  The Veteran was diagnosed with post-traumatic 
brain syndrome and headaches.

In the report of a March 2006 VA examination for mental 
disorders, the examiner noted that while the Veteran did not 
complain of significant psychological distress, he did appear 
to be experiencing some symptoms of depression.  These 
symptoms did not meet the criteria for major depressive 
disorder, bipolar disorder or dysthymia.  The diagnosis was a 
nonspecific depressive disorder.  A Global Assessment 
Functioning (GAF) score of 55 was reported which reflected 
the Veteran's ongoing moderate symptoms and difficulty in the 
Veteran's mood and social and occupational functioning which 
was characterized by notable depression.  

In the report of a March 2006 VA examination, the examiner 
diagnosed the Veteran with a history of epilepsy residual 
from head trauma incurred in 1968.  The Veteran's epilepsy 
was well controlled with low dose gabbapentoin.  He reported 
no seizure disorder for over 35 years and had no limitations 
on his activities of daily living.  The Veteran also had a 
history of well treated headaches.

The foregoing evidence demonstrates that there is no basis 
for assignment of a rating in excess of 30 percent for a 
history of epilepsy residuals from head trauma.  A 40 percent 
rating under the General Rating Formula for Major and Minor 
Epileptic Seizures is not warranted because there is no 
evidence of at least one major seizure in the last six months 
or two in the last year, or an average of at least five to 
eight minor seizures weekly, as required for a 40 percent 
disability rating under the General Rating Formula for Major 
and Minor Epileptic Seizures.  38 C.F.R. § 4.124, Diagnostic 
Codes 8911, 8914.  The March 2006 VA examination indicated 
that the Veteran reported not having a seizure for over 35 
years.  

Additionally, in the absence of diagnosis of multi-infarct 
dementia associated with brain trauma, a rating higher than 
10 percent under Diagnostic Code 9304 is not permitted for 
any period of increased rating claim.  38 C.F.R. § 4.124a.  
For these reasons, the criteria for a rating greater than 30 
percent for a history of epilepsy residuals from head trauma 
disability under Diagnostic Codes 8914-9304, have not been 
met for any period of increased rating claim.

For all the foregoing reasons, the Board finds that there is 
no basis for staged, schedular rating for the Veteran's 
disability, and that the clam for an increased rating in 
excess of 30 percent for epilepsy residuals from head trauma 
must be denied.  For these reasons, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for increase, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the Veteran's 
service-connected epilepsy residuals from head trauma have 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of this 
disability.  The schedular rating criteria contemplate 
various types of seizures, including both major and minor 
seizures, as well as criteria that rates multi-infarct 
dementia associated with brain trauma based, and a range of 
other psychiatric symptoms.  The evidence reflects no 
hospitalization for such seizures during the rating period.  
The evidence also does not reflect marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities.  The evidence reflects that the 
Veteran's seizures and headaches were well controlled with 
medication, and did not significantly limit activities of 
daily living.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the Veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

A disability rating in excess of 30 percent for epilepsy 
residuals from head trauma is denied.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims on appeal is warranted.

Initially, the Board notes that additional evidence pertinent 
to the Veteran's service connection for gastric ulcer claim 
(a December 2007 VA genitourinary examination) was associated 
with the record after the RO issued the SOC in July 2007.  
The additional evidence was not accompanied by a signed 
waiver of RO jurisdiction, which is required to authorize the 
Board to consider such evidence in the first instance.  See 
38 C.F.R. § 20.1304(c) (2008).  Under these circumstances, 
the Board must remand the matter to the RO for consideration 
of the claim in light of the additional evidence received, in 
the first instance, and for issuance of a SSOC reflecting 
such consideration. 

Regarding the Veteran's service connection for a gastric 
ulcer claim, the Veteran has claimed that he has a gastric 
ulcer disability that is related to his service-connected 
history of epilepsy residuals from head trauma.  See 38 
C.F.R. § 3.310(a) (2008).  The VA outpatient treatment notes 
reflect that the Veteran has been diagnosed with a peptic 
ulcer which has caused gastrointestinal bleeding.  In 
addition, the report of a March 2006 VA examination indicates 
that the Veteran might have developed an ulcer as a result of 
being placed on aspirin for his headaches.  

The Board finds that a VA examination and medical nexus 
opinion are needed on the question of whether the Veteran's 
gastric ulcer is related to his service-connected epilepsy 
residuals from head trauma, including aspirin or medications 
taken for that service-connected disability.  Although the 
Veteran was afforded a VA examination in January 2008, it was 
undertaken to assess whether the Veteran's kidney disability 
was related to service.  In light of the medical evidence 
cited above, the Veteran's assertions, and the fact that the 
record includes no medical opinion directly addressing the 
medical relationship, if any, between a current peptic ulcer 
and either military service or the Veteran's service-
connected history of epilepsy residuals from head trauma, the 
Board finds that a VA examination and medical opinion based 
on a full review of the records is needed to resolve the 
claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

Hence, the RO should arrange for the Veteran to undergo VA 
examination for gastric ulcer at an appropriate VA medical 
facility.  The Veteran is hereby advised that failure to 
report for the scheduled examination, without good cause, may 
well result in denial of the claim (as the original claim for 
service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2008).  

Because any decision with respect to the aforementioned 
claims for service connection for a gastric ulcer as 
secondary to the service-connected history of epilepsy 
residuals from head trauma and service connection for a 
kidney disability may affect the Veteran's TDIU claim, the 
claim for a TDIU is inextricably intertwined with the claims 
for service connection.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  Because the claims 
should be considered together, it follows that, any Board 
action on the TDIU claim, at this juncture, would be 
premature; hence, a remand of this matter is warranted, as 
well.

The Board also notes that the claims file reflects that, in a 
March 2008 rating decision, the RO denied the Veteran's claim 
for service connection for a kidney condition.  In March 
2008, the Veteran expressed disagreement with the denial of 
service connection for a kidney condition.  Although a NOD 
has been filed with the March 2008 denial of the claim for 
service connection for a kidney disorder, the claims file 
does not reflect that the RO has yet had the opportunity to 
issue a SOC with respect to this claim, the next step in the 
appellate process.  See 38 C.F.R. 
§ 19.29 (2008); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, the issue of service connection for a kidney 
disorder must be remanded to the RO for the issuance of a 
SOC.  The Board emphasizes to the Veteran that, to obtain 
appellate review of this issue, a timely perfected appeal 
must still be filed subsequent to issuance of the SOC.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2008). 



Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The AMC or RO should arrange for the 
Veteran to undergo a VA examination for 
gastric ulcer at a VA medical facility.  
The relevant documents in the claims file 
should be made available to the VA 
examiner, and the report of the VA 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported.

The VA examiner should clearly indicate 
whether the Veteran currently has a 
peptic (including gastric) ulcer 
disability.  If so, the VA examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that the Veteran's currently 
diagnosed peptic ulcer disability was 
caused or aggravated by service-connected 
epilepsy residuals from head trauma, 
including aspirin or medications taken 
for that service-connected disability. 

2.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate SSOC, and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration. 

3.  The RO should furnish to the Veteran 
a SOC with respect to the March 2008 
denial of the claim for service 
connection for a kidney disorder, and 
afford him the appropriate opportunity to 
file a substantive appeal to perfect an 
appeal as to this issue.  The Veteran is 
hereby reminded that, to obtain appellate 
review of service connection for a kidney 
disorder, a timely appeal must be 
perfected within 60 days of the date of 
issuance of the SOC.

The purpose of this REMAND is to further assist the Veteran 
and to afford due process; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The Veteran may furnish additional evidence and/or 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


